                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF ARIZONA


In re:                                                     Case No.: 4:19−bk−04406−BMW

  DAVID K. CROWE and COLLEEN M CROWE                       Chapter: 11
Debtor(s)



   Turbine Powered Technology, LLC                         Adversary No.: 4:19−ap−00260−BMW
Plaintiff(s)

v.

  DAVID K. CROWE
  et al.
Defendant(s)



                             NOTICE OF TELEPHONIC HEARING


A hearing in the above−entitled cause will be held on 04/07/20 at 10:15 a.m. before the Honorable Brenda Moody
Whinery. Any interested party is to appear by telephone. Interested parties are to call 1.877.873.8017 to appear for
the hearing. The access code is 7011796. The Honorable Brenda Moody Whinery will consider and/or act upon the
following matter(s) at the hearing:


STATUS HEARING REGARDING THE ADVERSARY PROCEEDING.




Date: March 31, 2020

Address of the Bankruptcy Clerk's Office:                  Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                         George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




     Case 4:19-ap-00260-BMW             Doc 87 Filed 03/31/20 Entered 03/31/20 14:03:29                    Desc
                                        Main Document    Page 1 of 1
